office_of_chief_counsel internal_revenue_service memorandum number release date cc dom it a frev-252561-96 uil date date to carol m landy director brookhaven service_center m m w lv from assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice this is in response to your correspondence requesting consideration of your proposal to relieve the service from having to receive new reporting agent authorizations authorizations from a reporting agent seeking to file electronically form_941 employer’s quarterly federal tax returns this proposal is being treated as a request for significant advice disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue may a reporting agent which seeks to electronically file form_941 be relieved from obtaining from its clients and submitting to the service new reporting agent authorizations when the reporting agent’s current authorizations only allow it to file form_941 on magnetic tape conclusion after considering the proposal in light of the legal authority and discussion below a reporting agent whose current authorization restricts it to filing form_941 by magnetic tape must obtain and submit new authorizations when that reporting agent seeks to file form_941 electronically cid facts specifically when a reporting agent who currently files form sec_941 on magnetic tape and whose authorization form or an equivalent restricts it to filing on magnetic tape converts to electronic_filing you propose to have such a reporting agent advise its clients that their form sec_941 may be filed electronically and have its clients reject or accept the electronic medium for their returns in lieu of submitting new authorizations the proposal would have the reporting agent retain its clients’ responses attach those responses to their current authorizations but not have the reporting agent submit anything to the service instead the proposal would have the reporting agent certify to the service which clients have authorized the reporting agent to file electronically you have indicated that if your proposal is rejected reporting agents will have to obtain or submit large numbers of authorizations to comply with revproc_97_47 1997_42_irb_19 in order to file form 941's electronically law discussion sec_31_6011_a_-7 of the employment_tax regulations sets forth in part that a return may be made by an agent in the name of the person required to make the return if an acceptable power_of_attorney is filed with the internal revenue office with which such person is required to file his returns emphasis added section dollar_figure of revproc_97_47 designates the form_8655 reporting agent authorization for magnetic electronic filers as an acceptable power_of_attorney if prepared in accordance with the requirements set forth in revproc_96_17 1996_1_cb_633 section dollar_figure of revproc_96_17 states that a new authorization must be submitted for any increase or decrease in the scope of an authorization between an agent and a taxpayer relief for non-restrictive authorizations your proposal would apply relief for reporting agents with restrictive authorizations similar to the relief afforded reporting agents with non-restrictive authorizations in our memo of and incorporated into section dollar_figure of revproc_97_47 section dollar_figure provides relief for reporting agents with non-restrictive authorizations as follows cid a revised authorization is not required to replace an authorization made on form_8655 with a revision date before date or its equivalent that was previously submitted to the service by an agent provided that authorization places no restriction on the medium for filing form_941 and the agent advises its client that its form sec_941 may be filed electronically and provides the client with the option of rejecting electronic_filing as the medium for filing its form sec_941 an agent may use the most efficient and timely method of clearly providing this notification to a client a client’s rejection of electronic_filing for its form sec_941 must be submitted in writing to the agent and immediately removes any client from its electronic_filing client base that rejects having its form sec_941 filed electronically the relief allowed for in section dollar_figure of revproc_97_47 is limited to situations where the authorization placed no restrictions on the medium for filing form_941 section dollar_figure of revproc_97_47 states that section dollar_figure modifies section dollar_figure of revproc_96_17 to provide relief from the requirement that all reporting agents submit new authorizations previously section dollar_figure of revproc_96_17 stated that t he service will not accept tax returns filed electronically by an agent after date unless the service has received an authorization on form_8655 with a revision date of date or later or its equivalent that expressly permits the agent to file tax returns electronically on behalf of the taxpayer the relief for reporting agent’s with non-restrictive authorizations extended by section dollar_figure of revproc_97_47 provides the only circumstances where new authorizations would not be needed therefore if the current authorizations restrict the medium of filing then the reporting agent must submit new authorizations while we appreciate that the requirement to obtain and submit new authorizations places a significant burden both on the reporting agent attempting to file electronically and the service there are no provisions under existing law that would allow the relief sought in your proposal the requirement of section dollar_figure of revproc_96_17 to submit a new authorization for any increase or decrease in the scope of the authorization is not altered by the relief granted in section dollar_figure of revproc_97_47 regarding unrestricted authorizations however changing the medium of filing while the current authorization limits that medium would be a change in scope necessitating a new authorization this differing result is consistent with the intention of sec_31_6011_a_-7 of the employment_tax regulations for the service to have a proper authorization on file the proposal cid the proposal fails to meet these legal requirements because it does not require a reporting agent to secure new authorizations when it changes the scope of the authorizations and it does not ensure that the service will have an acceptable authorization on file a reporting agent whose current authorizations only permit it to file on magnetic tape alters the scope of its authorizations by converting to electronic_filing according to section dollar_figure of revproc_96_17 such a change in scope mandates the reporting agent to secure new authorizations however the proposal fails to require the reporting agent to secure new authorizations instead of new authorizations the proposal would have a reporting agent collect its clients’ rejections and acceptance and attach those to its clients’ current authorizations this collection and attachment of acceptances or rejections does not amount to having a reporting agent secure new authorizations though the effort required would certainly be the same further even if the clients’ responses together with the current authorizations amounted to new authorizations the proposal fails to require a reporting agent to submit them to the service sec_31_6011_a_-7 mandates that the service have on file acceptable powers of attorney the proposal does not meet this requirement the proposal would have a reporting agent retain the updated authorization information while the service would only retain the authorizations limited to magnetic tape accordingly the relief requested cannot be granted for restrictive authorizations because a reporting agent must secure new authorizations we suggest that it use new authorizations that place no limit on the reporting media then as explained above once these authorizations are signed and secured a reporting agent must submit them to the service in order for them to take effect if you require further assistance please do not hesitate to contact charles a hall at jody j brewster by stan seemann sr tech advisor to asst chief_counsel
